RECEIVED

 

APR 2 ll 2619 UNITED sTATEs DISTRICT coURT
WESTERN DISTRICT oF LoUIsiANA
MSJEBY&§¥,$€P%F°.E§SE.A ALEXANDRIA DIvIsIoN
ALEXANDR|A, LOUIS|ANA
vAUGHN JoHNsoN, cleL ACTIoN No. 1:19-CV-160-P
Petitioner
vERsUS JUDGE DEE D. DRELL
IcE, ET AL., MAGISTRATE JUDGE PEREz-MoNTEs
Respondents
JUDGMENT

For the reasons stated in the Report and Recommendation of the l\/lagistrate
Judge previously filed herein (Doc. 48), and after a de novo review of the record
including the Objection filed by Petitioner (Doc. 49), and having determined that the
findings and recommendation are correct under the applicable law;

IT IS ORDERED that Petitioner’s § 2241 petition is DISMISSED Without
prejudice for lack of jurisdiction

ln so ruling, We note that even in Petitioner’s objections is reflected substantial
prior consideration of his citizenship claims, coupled With his own multiple deceptive
activities surrounding these same claims. While We agree that We have no
jurisdiction, it appears that the case for denial of his claims on the merits Would be
substantial in any event.

~_ §
SIGNED this Z/£pday of April 2019, at Mexandria?‘_§clk,iana.

\

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 

 

 

